Citation Nr: 1758177	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent prior to June 4, 2013, and from October 1, 2013, to September 23, 2015; in excess of 30 percent from September 24, 2015, to February 29, 2017; and in excess of 60 percent as of March 1, 2017, for service-connected ischemic coronary disease, status post coronary artery bypass graft (CABG) (hereinafter referred to as a heart disability).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from an induction date of May 1967 to December 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case has since been transferred to the RO in Louisville, Kentucky.

The July 2011 rating decision on appeal granted service connection for a heart disability and assigned an initial 10 percent evaluation, effective August 31, 2010.  The Veteran appeals for a higher initial evaluation.

In his December 2012 correspondence accepted in lieu of a VA Form-9 (substantive appeal), the Veteran declined a hearing before the Board.

During the pendency of the appeal, in a September 2013 rating decision, the RO granted a 100 percent disability rating, effective June 4, 2013; and continued the 10 percent rating from October 1, 2013, for the Veteran's heart disability.  In December 2015, the RO increased the rating to 30 percent, effective September 24, 2015.  In March 2017, the RO increased the rating to 60 percent, effective March 1, 2017.

The period during which the Veteran has a 100 percent rating is not on appeal as that maximum rating is assigned.  However, the issue remains in appellate status for all other periods of time during which the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).   In his October 2017 appellate brief, the Veteran contended that a claim for a TDIU had been raised by the record but not yet adjudicated.  The Board therefore infers a claim for a TDIU and has added it to the instant appeal as reflected on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 4, 2013, the probative medical evidence demonstrates that the Veteran required continuous medications to treat his heart disability, had left ventricular ejection fractions (LVEFs) ranging from 55 to 69 percent, and had no cardiac hypertrophy or dilatation; the probative evidence does not demonstrate that the Veteran's heart disability more nearly approximated a workload of five metabolic equivalent (METs) but not greater than seven METs.

2.  From October 1, 2013, to June 2, 2015, the probative medical evidence demonstrates that the Veteran required continuous medications to treat his heart disability; did not have cardiac hypertrophy or dilatation; had LVEFs ranging from 60 to 71 percent; and had a workload of seven to 10 METs with fatigue, angina, and dyspnea.

3.  From June 3, 2015, to February 29, 2017, the probative medical evidence reflects evidence of cardiac hypertrophy on an electrocardiogram (ECG).

4.  From March 1, 2017, the probative medical evidence reflects an LVEF of 46 percent; it does not demonstrate chronic congestive heart failure (CHF) or workloads of three METs or less.





CONCLUSIONS OF LAW

1.  Prior to June 4, 2013, the criteria for an initial rating in excess of 10 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).

2.  From October 1, 2013, to June 2, 2015, the criteria for a disability rating in excess of 10 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

3.  From June 3, 2015, to September 23, 2015, the criteria for a disability rating of 30 percent, but no higher, for the Veteran's heart disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

4.  From September 24, 2015, to February 29, 2017, the criteria for a disability rating in excess of 30 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).

5.  From March 1, 2017, the criteria for a disability rating of in excess of 60 percent for the Veteran's heart disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claim for Higher Ratings - Heart Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49 (1990).

In this case, the RO rated the Veteran's heart disability at 10 percent prior to June 4, 2013; 100 percent from June 4, 2013; 10 percent from October 1, 2013; 30 percent from September 24, 2015; and 60 percent from March 1, 2017, under 38 C.F.R. §4.104, DCs 7005 and 7017.

DC 7005 pertains to coronary artery disease (CAD), and DC 7017 pertains to coronary bypass surgery.  Both disabilities are rated using the same criteria, except that DC 7017 allows for a total rating for three months following hospital admission for surgery.  The Board notes that DC 7017 is the appropriate diagnostic code to be applied after the Veteran's June 4, 2013, coronary bypass surgery.

Pursuant to DC 7005 and after the initial total rating for three months following hospital admission for surgery under DC 7017, a 10 percent rating is warranted when there is evidence of workload greater than seven METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or the requirement of continuous medication.  38 C.F.R. § 4.104.

A 30 percent rating may be assigned when there is evidence of workload greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; workload greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent.  Id.

A 100 percent rating requires evidence of chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Id.

The provisions of 38 C.F.R. § 4.104 define one MET as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

In this case, a March 2010 private treatment record reflects the Veteran's complaint of increasing shortness of air, dyspnea on exertion, and mid-retrosternal chest pain that had some typical as well as atypical features.  March 2010 studies revealed LVEFs of 60 and 69 percent.  A September 2010 echocardiographic/Doppler report noted palpitations, tachycardia, and near syncope; and reflected a LVEF of 55 to 60 percent.  In October 2010, the Veteran had stable angina pectoris symptoms, which occurred about once or twice a month and typically resolved spontaneously within two to five minutes; and no palpitations or near syncope.  In April 2011, the Veteran had no specific cardiopulmonary complaints and no reports of palpitations, dizziness, lightheadedness, or near syncope.

A June 2011 VA examination report reflects a diagnosis of CAD, which required continuous medication.  The Veteran did not have CHF, and reported a 2009 diagnostic exercise test, which resulted in one to three METs with dyspnea, fatigue, angina, and dizziness.  There was no evidence of cardiac hypertrophy or dilatation.

An August 2011 VA examination report reflects diagnoses of atherosclerotic cardiovascular disease, CAD, and hypertensive heart disease.  The VA examiner did not note any CHF, and there was no evidence of cardiac hypertrophy or cardiac dilatation.  After review of the Veteran's claims file, specifically, his private treatment records, the VA examiner referenced LVEFs ranging from 60 to 68 percent.  No METs scores were located, and thus the examiner was unable to provide METs score based solely the Veteran's heart disability.  However, he noted that the Veteran's cardiologist found that the Veteran was doing reasonably well.  Therefore, despite the 2009 estimated METs the Veteran reported at the June 2011 VA examination, the examiner stated that his "well preserved" LVEF of 60 percent most accurately reflected the Veteran's current heart disability.

A May 2013 private treatment record reflects complaints of chest pain occurring more frequently with exertion.  The Veteran was assessed with CAD that had worsened with accelerated (unstable) angina pectoris.  Subsequently, he had left heart catheterization, selective coronary arteriography, and left ventriculography.  He had a LVEF of 60 percent.  

On June 4, 2013, the Veteran had a quadruple CABG.

A September 2013 VA examination report reflects review of the Veteran's claims file and a diagnosis of CAD, for which the Veteran took continuous medication.  The Veteran did not have CHF.  A diagnostic exercise test was not conducted, but the Veteran reported METs between three to five with fatigue.  A May 2013 cardiac catherization and June 2013 echocardiogram did not reveal evidence of cardiac hypertrophy or dilatation.  The Veteran had a LVEF of 60 percent in June 2013.  The examiner noted that the Veteran had had no cardiac symptoms since his CABG, and stated that the Veteran's LVEF of 60 percent was the best indicator of his cardiac function, as the estimated METs level currently based solely on his cardiac function would still be limited due to his recent cardiac surgery and would improve as he recovered.  Additionally, he noted that it would always be difficult to assess the Veteran's METs level since it would be significantly limited by the Veteran's arthralgias.  As such, he stated that the Veteran's LVEF would be a better assessment of his cardiac function.

A February 2015 VA examination report reflects review of the Veteran's claims file and a diagnosis of ischemic heart disease, which required continuous medication.  The Veteran did not have CHF, and there was no evidence of cardiac hypertrophy or cardiac dilatation.  An interview-based METs test revealed METs level of seven to 10 METs with dyspnea and fatigue.  The examiner stated that the METs level limitation was solely due to the heart disability.

VA treatment records from June 2015 reflect the Veteran's report of almost daily chest pains for the past three to four months that lasted two to three minutes, and occasional shortness of air.  In August 2015, the Veteran had an LVEF of 71 percent, no prior CHF, and stable angina.

An October 2015 VA examination report reflects review of the Veteran's claims file and a diagnosis of ischemic heart disease with hypertensive heart disease status post CABG, which required continuous medications.  The Veteran did not have CHF.  A June 3, 2015, ECG reflected evidence of cardiac hypertrophy, and a LVEF of 55 percent.  An interview-based METs test revealed METs level of five to seven METs with dyspnea and fatigue, due solely to the Veteran's heart disability.

A February 2017 VA examination report reflects review of the Veteran's claims file and diagnoses of CAD and CABG.  The Veteran reported no recent chest pain, but complained of shortness of breath with exertion.  He could no longer play basketball, but rode a stationary bike for 20 minutes four to five times a week without any symptoms or problems.  He noted a surgical scar on his chest from his CABG, which he stated itched and was "raised up," but was well-healed and not painful.  It was 17 centimeters (cm) x 1 cm, linear, and nontender.  The Veteran required continuous medications to control his heart disability, and had no CHF.  A March 1, 2017, ECG revealed evidence of cardiac hypertrophy and LVEF of 46 percent.  The Veteran was unable to perform an exercise stress test due to pain in his bilateral hip, knees, and low back reportedly due to arthritis.  The VA examiner noted that the LVEF was a better indicator of the Veteran's functional ability due solely to his heart disability as the Veteran reported having arthritis of multiple joints and low back, which limited his exertional ability.

Based on the evidence, both lay and medical, the Board concludes that an initial rating higher than 10 percent for the Veteran's heart disability from August 31, 2010, to June 3, 2013, is not warranted.  In this regard, the weight of the probative evidence does not show that the Veteran's heart disability resulted in any workload between five and seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation.  The Board acknowledges that the June 2011 VA examination report reflects that the Veteran reported a 2009 exercise test that demonstrated a workload of one to three METs with dyspnea, fatigue, angina, and dizziness; however, this level of workload is not reflected elsewhere in the evidence of record.  Additionally, the August 2011, September 2013, and February 2017 VA examiners stated that the LVEF was a better indicator of the Veteran's functional ability due solely to his heart disability, especially given his significant limitations due to his arthralgias.  As such, the Board does not find the Veteran's report of a 2009 exercise test results to be probative.  His lay reports are outweighed by the competent medical testing.

As reflected above, the Veteran underwent a quadruple CABG on June 4, 2013.  As a result, he is rated at 100 percent from June 4, 2013, to September 30, 2013.  See 38 C.F.R. § 4.104, DC 7017.

From October 1, 2013, to June 2, 2015, the Board finds that a disability rating higher than 10 percent for the Veteran's heart disability is not warranted.  The weight of the probative evidence does not show that the Veteran's heart disability resulted in a workload between five and seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation.  The Board notes that the September 2013 VA examiner found the Veteran to have a current METs level of four.  However, the examiner stated that the Veteran's LVEF was the best indicator of his cardiac function as the Veteran's METs level was still limited due to his recent CABG and his arthralgias significantly limited his METs.  Additionally, the February 2015 VA examiner found that the Veteran had a METs level of seven to 10 METs with dyspnea and fatigue solely due to his heart disability.  Furthermore, the Veteran's LVEF during this period was found to be 60 percent.

Although the RO increased the Veteran's disability rating to 30 percent as of September 24, 2015, the Board finds that the evidence supports an increase to 30 percent as of June 3, 2015.  Although an October 2015 VA examiner first noted evidence of cardiac hypertrophy, which supports a 30 percent disability rating, this was based on a June 3, 2015, ECG.  As such, the Board finds that a disability rating of 30 percent, but no higher, is warranted from June 3, 2015, to February 29, 2017, based on ECG evidence of cardiac hypertrophy.  No higher rating is warranted for this period as there is no probative evidence of CHF, a workload between three to five METs, or LVEF of 30 to 50 percent.  Rather, the Veteran had METs of five to seven with dyspnea and fatigue solely due to his heart disability, a LVEF of 55 percent, and no CHF.

Finally, the Board finds that a disability rating in excess of 60 percent is not warranted from March 1, 2017.  A March 1, 2017, ECG reflects a LVEF of 46 percent.  The weight of the probative evidence does not show that the Veteran's heart disability resulted in CHF; workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.

In addition to the Veteran's medical evidence, the Board considered his lay contentions.  The Veteran is competent to report observable cardiac symptoms such as dyspnea, angina, or fatigue, but is not competent to determine the severity of his cardiac disability as such requires medical training and medical testing.   In the absence of such requisite medical training, the Veteran's lay statements regarding the severity of his heart disability are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting an initial rating in excess of 10 percent for the Veteran's heart disability prior to June 4, 2013; and a disability rating in excess of 10 percent from October 1, 2013, to June 2, 2015.  However, a 30 percent disability rating, but not higher, is warranted from June 3, 2015, to February 29, 2017.  Additionally, the preponderance of the evidence is against a disability rating in excess of 60 percent from March 1, 2017.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to June 4, 2013, for a heart disability is denied.

Entitlement to a disability rating in excess of 10 percent from October 1, 2013, to June 2, 2015, for a heart disability is denied.

Entitlement to a disability rating of 30 percent, but no higher, from June 3, 2015, to September 23, 2015, for a heart disability is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a disability rating in excess of 30 percent from September 24, 2015, to February 29, 2017, for a heart disability is denied.

Entitlement to a disability rating in excess of 60 percent from March 1, 2017, for a heart disability is denied.


REMAND

As indicated in the Introduction of this decision, the evidence raises the issue of unemployability due to service-connected disabilities.  Remand is therefore necessary to provide the Veteran notice compliant with the VCAA with respect to the derivative TDIU claim and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C. § 5103(a) (2012), 38 C.F.R. § 3.159(b) (2017), Quartuccio v. Principi, 16 Vet. App. 183, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU, as well as any information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on her behalf.

2.  After conducting any development deemed necessary, adjudicate the claim of entitlement to a TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


